

Exhibit 10-P-2


STOCK OPTION AGREEMENT UNDER
1998 LONG-TERM INCENTIVE PLAN
(Nonqualified Option)


This AGREEMENT made this ___ day of ___________, by and between Ford Motor
Company, a Delaware corporation (the "Company"), and «First_MI» «Last_name» (the
"Optionee"), WITNESSETH:


WHEREAS, the Optionee is now employed by the Company, or one of its
subsidiaries, in a responsible capacity and the Company desires to provide an
incentive to the Optionee, to encourage the Optionee to remain in the employ of
the Company or of one or more of its subsidiaries and to increase the Optionee's
interest in the Company's long-term success; and as an inducement thereto, the
Company has adopted the 1998 Long-Term Incentive Plan (the "Plan"), to be
administered by the Compensation and Option Committee (the "Committee"), and has
determined to grant to the Optionee the option herein provided for,


NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:


Subject to the terms and conditions set forth herein, in the Plan, in the "Terms
and Condition of Stock Option Agreement" (the "Terms and Conditions") and in any
rules and regulations established by the Committee pursuant to the Plan (all of
which are incorporated by reference into this Agreement as though set forth in
full herein)*, the Company hereby grants to the Optionee the right and option to
purchase from the Company up to, but not exceeding in the aggregate, «Shares»
shares of the Company's Common Stock of the par value of $0.01 per share
("Stock"), at a price of $________ per share (the "Option"). The Option shall
not be accompanied by a "Stock Appreciation Right" (as referred to in the Terms
and Conditions).


The Optionee agrees to remain in the employ of the Company or of one or more of
its subsidiaries for a period ending on the later of (a) the date one year from
the date of this Agreement or (b) one year from the latest date to which the
Optionee is obligated to remain in such employ under any option granted to the
Optionee under the Plan or any Stock Option Plan of the Company or under any
amendment to any such option; provided, however, that, if the second or third
paragraph of Article 3 of the Terms and Conditions shall apply to the Optionee,
such period shall be limited to six months from the date of this Agreement; and
provided, further, that nothing contained herein or in the Terms and Conditions
shall restrict the right of the Company or any of its subsidiaries to terminate
the employment of the Optionee at any time, with or without cause. The term
"Company" as used in this Agreement and in the Terms and Conditions with
reference to employment shall include subsidiaries of the Company. The term
"subsidiary" as used in this paragraph shall mean (i) any corporation a majority
of the voting stock of which is owned directly or indirectly by the Company or
(ii) any limited liability company a majority or the membership interest of
which is owned directly or indirectly by the Company.


The Option is intended to be a nonqualified option.


The grant of the Option to the Optionee is completely discretionary and does not
create any rights to receive future stock option grants. The Company may amend,
modify or terminate the Plan at any time, subject to limitations set forth in
the Plan.


IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


AUTHENTICATED
as of the above date
By_________________________________
Executive Compensation Human Resources
 
FORD MOTOR COMPANY
 
By ____________________________
Executive Vice President and Chief Financial Officer
 
Optionee: «First_MI» «Last_name»__
Optionee ID: ____________________
 
By ____________________________
Manager Compensation Programs







--------------------------------------------------------------------------------



Terms and Conditions of Stock Option Agreement
(Nonqualified Option)
1998 Long-Term Incentive Plan


Effective for Options and/or Stock Appreciation Rights granted on or after
January 1, 2006.


1.
The Option may not be exercised prior to the date one year from the date of the
Stock Option Agreement of which these terms and conditions are a part (the
Agreement). Thereafter, the Option may be exercised in installments as follows:
 
(a) Beginning on the date one year from the date of the Agreement, the Option
may be exercised to the extent of 33% of the shares originally covered thereby;
 
(b) Beginning on the date two years from the date of the Agreement, the Option
may be exercised to the extent of an additional 33% of the shares originally
covered thereby;
 
(c) Beginning on the date three years from the date of the Agreement, the Option
may be exercised to the extent of an additional 34% of the shares originally
covered thereby; and
 
(d) To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part;
 
all subject to the Agreement and these terms and conditions and any rules and
regulations established by the Committee pursuant to the Plan.
 
Notwithstanding the foregoing, if your stock option grant included an incentive
stock option (ISO), the ISO portion of the grant would be maximized within
permissible regulatory limits. This could result in a different number of
options vesting on the first three anniversary dates of the grant under the
nonqualified option (NQO) and/or the ISO portion of the grant than the number
indicated by the schedule above. In any event, the total number of NQOs and ISOs
in the grant, will, as a whole, vest according to the schedule above. Your
account statement (available online through a Smith Barney phone representative
and mailed to you annually) will reflect the specific number of ISOs and NQOs
vesting on the specific dates.
 



2.
The Stock Appreciation Right, if any, granted by the Company to the Optionee
under the Agreement shall entitle the Optionee to receive, without payment to
the Company and as the Optionee may elect, either (a) that number of shares of
Stock determined by dividing (i) the total number of shares of Stock subject to
the Option (or the portion or portions thereof which the Optionee from time to
time elects to use for purposes of this clause (a)), multiplied by the amount by
which the fair market value of a share of Stock on the day this right is
exercised exceeds the option price set forth in the Agreement (such amount being
hereinafter referred to as the Spread), by (ii) the fair market value of a share
of Stock on the exercise date; or (b) cash in an amount determined by
multiplying (i) the total number of shares of Stock subject to the Option (or
the portion or portions thereof which the Optionee from time to time elects to
use for purposes of this clause (b)), by (ii) the amount of the Spread; or (c) a
combination of shares of Stock and cash, in amounts determined as set forth in
clauses (a) and (b) above; all subject to the terms and conditions set forth
herein and any rules and regulations established by the Committee pursuant to
the Plan.
 
The right of the Optionee to exercise any Stock Appreciation Right shall be
cancelled if and to the extent that the Option is exercised. The right of the
Optionee to exercise the Option shall be cancelled if and to the extent that
shares covered by the Option are used to calculate shares or cash received upon
exercise of any Stock Appreciation Right.
 
Fair market value shall mean the average of the highest price and the lowest
price at which Stock shall have been sold regular way on the New York Stock
Exchange on the date as of which such computation is to be made or, if no such
sales shall have been made on such day, on the next preceding day on which there
were such sales of Stock on such Exchange.
 
If any fractional share of Stock would otherwise be deliverable to the Optionee
upon exercise of any Stock Appreciation Right, the Optionee shall be paid a cash
amount equal to the same fraction of the fair market value of the Stock on the
date of exercise.
 
Any Stock Appreciation Right shall become and remain exercisable by the Optionee
only to the extent that the Option becomes and remains exercisable.
 



3.
Except as provided in the two paragraphs next following, if, prior to the date
one year from the date of the Agreement, the Optionee's employment with the
Company shall be terminated by the Company, with or without cause, or by the
act, death, incapacity or retirement of the Optionee, the Optionee's right to
exercise the Option and any Stock Appreciation Right shall terminate on the date
of such termination of employment and all rights hereunder and under the
Agreement shall cease.
 
Notwithstanding the provisions of the next preceding paragraph, if the
Optionee's employment with the Company shall be terminated by reason of
retirement, release because of disability or death, and the Optionee had
remained in the employ of the Company for at least six months following the date
of the Agreement, and subject to the provisions of Article 4 hereof, all the
Optionee's rights hereunder and under the Agreement shall continue in effect or
continue to accrue until the date ten years after the date of the Agreement,
subject, in the event of the Optionee's death during such ten-year period, to
the provisions of the sixth paragraph of this Article and subject to any other
limitation contained herein or in the Agreement on the exercise of the Option or
any Stock Appreciation Right in effect at the date of exercise.
 
Notwithstanding anything to the contrary set forth herein or in the Agreement,
if the Optionee's employment with the Company shall be terminated at any time by
reason of a sale or other disposition (including, without limitation, a transfer
to a Joint Venture (as hereinafter defined)) of the division, operation or
subsidiary in which the Optionee was employed or to which the Optionee was
assigned, all the Optionee's rights under the Option and any Stock Appreciation
Right granted to him or her shall become immediately exercisable and continue in
effect until the date five years after the date of such termination (but not
later than the date ten years from the date of grant of the Option), provided
the Optionee shall satisfy both of the following conditions:
(a) the Optionee, at the date of such termination, had remained in the employ of
the Company for at least three months following the grant of the Option and any
Stock Appreciation Right, and
(b) the Optionee continues to be or becomes employed in such division, operation
or subsidiary following such sale or other disposition and remains in such
employ until the date of exercise of the Option or any Stock Appreciation Right
(unless the Committee, or any committee appointed by it for the purpose, shall
waive this condition (b)).
Upon termination of the Optionee's employment with such (former) division,
operation or subsidiary following such sale or other disposition, any then
existing right of the Optionee to exercise the Option or any Stock Appreciation
Right shall be subject to the following limitations: (i) if the Optionee's
employment is terminated by reason of disability, death or retirement with the
approval of his or her employer, the Optionee's rights shall continue as
provided in the preceding sentence with the same effect as if his or her
employment had not terminated; (ii) if the Optionee's employment is terminated
by reason of discharge or voluntary quit, the Optionee's rights shall terminate
on the date of such termination of employment and all rights under the Option
and any Stock Appreciation Right shall cease; and (iii) if the Optionee's
employment is terminated for any reason other than a reason set forth in the
preceding clauses (i) and (ii), the Optionee shall have the right, within three
months after such termination, to exercise the Option or any Stock Appreciation
Right to the extent that it or any installment thereof shall have accrued at the
date of such termination and shall not have been exercised, subject in the case
of any such termination to the provisions of Article 4 hereof and any other
limitation on the exercise of the Option and any Stock Appreciation Right in
effect at the date of exercise. For purposes of this paragraph, the term Joint
Venture shall mean any joint venture corporation or partnership, or comparable
entity, in which the Company has a substantial equity interest.
 
If, on or after the date one year from the date of the Agreement, the Optionee's
employment with the Company shall be terminated for any reason except
retirement, release because of disability, death, release because of a sale or
other disposition of the division, operation or subsidiary in which the Optionee
was employed or to which the Optionee was assigned, discharge, release in the
best interest of the Company or voluntary quit, the Optionee shall have the
right, within three months after such termination, to exercise the Option or any
Stock Appreciation Right to the extent that it or any installment thereof shall
have accrued at the date of such termination of employment and shall not have
been exercised, subject to the provisions of Article 4 hereof and any other
limitation contained herein or in the Agreement on the exercise of the Option or
any Stock Appreciation Right in effect at the date of exercise.
 
If the Optionee's employment with the Company shall be terminated at any time by
reason of discharge, release in the best interest of the Company or voluntary
quit, the Optionee's right to exercise the Option or any Stock Appreciation
Right shall terminate on the date of such termination of employment and all
rights hereunder and under the Agreement shall cease.
 
If the Optionee shall die within the applicable period specified in the second,
third or fourth paragraph of this Article, the beneficiary designated pursuant
to Article 7 hereof or, if no such designation is in effect, the executor or
administrator of the estate of the decedent or the person or persons to whom the
Option or any Stock Appreciation Right shall have been validly transferred by
the executor or the administrator pursuant to will or the laws of descent and
distribution shall have the right, within the same period of time as the period
during which the Optionee would have been entitled to exercise the Option or any
Stock Appreciation Right if the Optionee had not died, to exercise the Option or
any Stock Appreciation Right (except that, if the fourth paragraph of this
Article shall apply to the Optionee, the Option or any Stock Appreciation Right
may be exercised only to the extent that it or any installment thereof shall
have accrued at the date of death and shall not have been exercised, and except
that the period of time within which the Option or any Stock Appreciation Right
shall be exercisable following the date of the Optionee's death shall not be
less than one year (unless the Option by its terms expires earlier)), subject to
the provision that neither the Option nor any Stock Appreciation Right shall be
exercised under any circumstances beyond ten years from the date of the
Agreement and to any other limitation on the exercise of the Option or any Stock
Appreciation Right in effect at the date of exercise.
 
Notwithstanding anything to the contrary set forth in the Agreement or in these
terms and conditions, neither the Option nor any Stock Appreciation Right shall
be exercised on or after the date ten years from the date of the Agreement.
 



4.
Anything contained herein or in the Agreement to the contrary notwithstanding,
the right of the Optionee to exercise the Option or any Stock Appreciation Right
following termination of the Optionee's employment with the Company shall remain
effective only if, during the entire period from the date of the Optionee's
termination to the date of such exercise, the Optionee shall have earned out
such right by (i) making himself or herself available, upon request, at
reasonable times and upon a reasonable basis, to consult with, supply
information to and otherwise cooperate with the Company or any subsidiary
thereof with respect to any matter that shall have been handled by him or her or
under his or her supervision while he or she was in the employ of the Company or
of any subsidiary thereof, and (ii) refraining from engaging in any activity
that is directly or indirectly in competition with any activity of the Company
or any subsidiary thereof.
 
In the event of the Optionee's nonfulfillment of the condition set forth in the
immediately preceding paragraph, the Optionee's right to exercise the Option or
any Stock Appreciation Right shall cease; provided, however, that the
nonfulfillment of such condition may at any time (whether before, at the time of
or subsequent to termination of his or her employment) be waived in the
following manner:
 
(1) if the Optionee at any time shall have been subject to the reporting
requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended
(the Exchange Act) or the liability provisions of Section 16(b) of the Exchange
Act (any such Optionee being hereinafter called a Section 16 Person), such
waiver may be granted by the Committee upon its determination that in its sole
judgment there shall not have been and will not be any substantial adverse
effect upon the Company or any subsidiary thereof by reason of the
nonfulfillment of such condition; and
 
(2) if the Optionee shall not at any time have been a Section 16 Person, such
waiver may be granted by the Committee (or any committee appointed by it for the
purpose) upon its determination that in its sole judgment there shall not have
been and will not be any such substantial adverse effect.
 
Anything contained herein or in the Agreement to the contrary notwithstanding,
the right of the Optionee to exercise the Option or any Stock Appreciation Right
following termination of the Optionee's employment with the Company shall cease
on and as of the date on which it has been determined by the Committee that the
Optionee at any time (whether before or subsequent to termination of the
Optionee's employment) acted in a manner inimical to the best interests of the
Company. Conduct which constitutes engaging in an activity that is directly or
indirectly in competition with any activity of the Company or any subsidiary
thereof shall be governed by the four immediately preceding paragraphs of this
Article and shall not be subject to any determination under this paragraph.
 



5.
Payment for any shares of Stock purchased upon exercise of the Option shall be
made in full at the time of exercise. Such payment may be made in cash, by wire,
by delivery of shares of Stock beneficially owned by the Optionee or by a
combination of cash and Stock, at the election of the Optionee; provided,
however, that any shares of Stock so delivered shall have been beneficially
owned by the Optionee for a period of not less than six months prior to the date
of such exercise. Any shares of Stock so delivered shall be valued at their fair
market value (determined as provided in Article 2 hereof) on the date of such
exercise.
 
The Optionee, from time to time during the period when the Option and any Stock
Appreciation Right may by their terms be exercised (a) may exercise the Option
in whole or in part by delivering to the Company or its designee (i) a written
notice signed by the Optionee stating the number of shares that the Optionee has
elected to purchase at that time from the Company, and (ii) a check in an
amount, or (in accordance with the preceding paragraph) shares of Stock having a
value, equal to the purchase price of the shares then to be purchased, or a
combination of shares of Stock and cash, or (b) may exercise any Stock
Appreciation Right in whole or in part by delivering to the Company a written
notice signed by the Optionee stating (i) the number of shares covered by the
Option he or she has elected to use to compute the number of shares, and/or (ii)
the number of shares covered by the Option he or she has elected to use to
compute the amount of cash, to be received from the Company pursuant to exercise
of any Stock Appreciation Right. The Committee, if it shall deem it necessary or
desirable for any reason connected with any law or regulation of any
governmental authority relating to the regulation of securities, may require the
Optionee to execute and file with it such evidence as it may deem necessary that
the Optionee is acquiring any shares of Stock for investment and not with a view
to their distribution and, by way of the adoption of rules and regulations or
otherwise, impose conditions as to the time and manner of exercise of any Stock
Appreciation Right by any person or class of persons.
 
As soon as practicable after receipt by the Company or its designee of such
notice, check and/or shares of Stock (if the Option is exercised in whole or in
part) and such evidence of intent to acquire for investment as may be required
by the Committee, the Company shall issue the appropriate number of shares in
the name of the Optionee and deliver the certificate therefor to the Optionee
and/or deliver a check payable to the order of the Optionee for the appropriate
amount of cash. The number of shares shall be adjusted appropriately, or other
appropriate arrangements shall be made, for any taxes required to be withheld by
federal, state or local law.
 



6.
As a condition of the granting of the Option and any Stock Appreciation Right,
the Optionee and the Optionee's successors and assigns agree that any dispute or
disagreement which shall arise under or as a result of the Agreement or these
terms and conditions shall be determined by the Committee in its sole discretion
and judgment and that any such determination and any interpretation by the
Committee of the Agreement or of these terms and conditions shall be final and
shall be binding and conclusive for all purposes.
 



7.
Unless the Committee determines otherwise, neither the Option nor any Stock
Appreciation Right is transferable by the Optionee otherwise than by will or the
laws of descent and distribution, and, during the Optionee's lifetime, each is
exercisable only by the Optionee or the Optionee's guardian or legal
representative. Once transferred by will or by the laws of descent and
distribution, neither the Option nor any Stock Appreciation Right shall be
further transferable. Any transferee of the Option and any Stock Appreciation
Right shall take the same subject to the terms and conditions set forth herein.
No such transfer of the Option and any Stock Appreciation Right shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of the will and/or such other evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions set
forth herein. No assignment or transfer of the Option and any Stock Appreciation
Right, or of the rights represented thereby, other than as provided in this
Article, shall vest in the purported assignee or transferee any interest or
right therein whatsoever.
 
Notwithstanding anything to the contrary set forth herein, the Optionee may file
with the Company or its designee a written designation of beneficiary or
beneficiaries (subject to such limitations as to the classes and number of
beneficiaries and contingent beneficiaries and such other limitations as the
Committee from time to time may prescribe) to exercise, in the event of the
Optionee's death, the Option or any Stock Appreciation Right subject to the
terms and conditions set forth herein and to receipt by the Company of such
evidence as the Committee may deem necessary to establish the acceptance by the
beneficiary or beneficiaries of the terms and conditions set forth herein. The
Optionee shall be deemed to have designated as beneficiary or beneficiaries the
person or persons who receive the Optionee's life insurance proceeds under the
basic Company Life Insurance Plan unless the Optionee shall have assigned such
life insurance or shall have filed with the Company a written designation of a
different beneficiary or beneficiaries. The Optionee may from time to time
revoke or change any such designation of beneficiary and any designation of
beneficiary by the Optionee shall be controlling over any other disposition,
testamentary or otherwise; provided, however, that if the Committee shall be in
doubt as to the entitlement of any such beneficiary to exercise the Option or
any Stock Appreciation Right, the Committee may determine to recognize only an
exercise by the legal representative of the Optionee, in which case the Company,
the Committee and the members thereof shall not be under any further liability
to anyone.
 



8.
The Optionee, a beneficiary designated pursuant to Article 7 hereof or a
transferee of the Option and any Stock Appreciation Right shall have no rights
as a stockholder with respect to any share covered by the Option or any Stock
Appreciation Right until such person shall have become the holder of record of
such share, and, except as provided in Article 10 hereof, no adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash or securities or
other property) or distributions or other rights in respect of such share for
which the record date is prior to the date upon which such person shall become
the holder of record thereof.
 



9.
The existence of the Option or any Stock Appreciation Right shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any adjustments, recapitalizations, reorganizations or other changes
in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceedings
whether of a similar character or otherwise.
 



10.
The shares covered by the Option and any Stock Appreciation Right are shares of
Stock as presently constituted, but if, and whenever, prior to the delivery by
the Company of all of the shares of Stock and/or cash deliverable upon exercise
of the Option or any Stock Appreciation Right, the Company shall effect the
payment of a stock dividend on Stock payable in shares of Stock, a subdivision
or combination of the shares of Stock, or a reclassification of Stock, the
number and price of shares remaining under the Option and any Stock Appreciation
Right shall be appropriately adjusted. Such adjustment shall be made by the
Committee, whose determination as to what adjustment shall be made, and the
extent thereof, shall be final and shall be binding and conclusive for all
purposes. Any such adjustment may provide for the elimination of any fractional
share which might otherwise become subject to the Option.
 



11.
Except as hereinbefore expressly provided, (a) the issue by the Company of
shares of Stock of any class, or securities convertible into shares of Stock of
any class, for cash or property or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, or (b) the payment of a stock dividend on any other class
of the Company's stock, or (c) any subdivision or combination of the shares of
any other class of the Company's stock, or (d) any reclassification of any other
class of the Company's stock, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Stock
subject to the Option or any Stock Appreciation Right.
 



12.
After any merger of one or more corporations into the Company, or after any
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, the Optionee shall, at no additional cost,
be entitled upon any exercise of the Option or any exercise of any Stock
Appreciation Right for Stock, to receive (subject to any required action by
stockholders), in lieu of the number of shares as to which the Option or any
Stock Appreciation Right shall then be so exercised, the number and class of
shares of stock or other securities to which the Optionee would have been
entitled pursuant to the terms of the agreement of merger or consolidation if at
the time of such merger or consolidation the Optionee had been a holder of
record of a number of shares of Stock equal to the number of shares as to which
such Option or Stock Appreciation Right shall then be so exercised. Comparable
rights shall accrue to the Optionee in the event of successive mergers or
consolidations of the character described above or in the event of any exercise
of any Stock Appreciation Right for cash following any such merger or
consolidation. Anything contained herein or in the Agreement to the contrary
notwithstanding, upon the dissolution or liquidation of the Company, or upon any
merger or consolidation in which the Company is not the surviving corporation,
the Option and any Stock Appreciation Right shall terminate; but if a period of
one year from the date of the Agreement shall have expired, the Optionee shall
have the right, immediately prior to such dissolution, liquidation, merger or
consolidation, to exercise the Option or any Stock Appreciation Right in whole
or in part to the extent it shall not have been exercised, without regard to the
installment provisions of Article 1 hereof but subject to any other limitation
contained herein or in the Agreement on the exercise of the Option and any Stock
Appreciation Right in effect on the date of exercise. In the event of any other
event affecting Stock, an appropriate adjustment shall be made in the number and
price of shares remaining under, and other terms and provisions of, the Option
and any Stock Appreciation Right. The foregoing adjustments and the manner of
application of the foregoing provisions shall be determined by the Committee in
its sole discretion, and such determination shall be final and shall be binding
and conclusive for all purposes. Any such adjustment may provide for the
elimination of any fractional share which might otherwise become subject to the
Option.
 



13.
Optionee acknowledges and agrees that, in order for the Company to perform its
requirements under the Plan, the Company may process, for an indefinite period
of time, personal data about Optionee. Such data includes, but is not limited
to, the information provided in the Option grant materials and any changes
thereto, and other appropriate personal data about Optionee, including
information about Optionee's participation in the Plan and options exercised
under the Plan from time to time. Optionee also hereby gives for an indefinite
period of time Optionee's explicit consent to the Company to collect, use, store
and transfer any such personal data for use in the United States of America or
any other required location. The legal persons for whom the personal data is
intended include Ford and any of its subsidiaries, the outside plan
administrator as selected by the Company from time to time and any other person
that the Company may deem appropriate in its administration of the Plan.
Optionee has been informed of Optionee's right to access and correct Optionee's
personal data by contacting Optionee's local Human Resources Representative.
Optionee has been informed of Optionee's right to withdraw at any time
Optionee's consent to the processing of personal data. Optionee has been
informed that the provision of personal data is voluntary. Optionee understands
that the transfer of the information outlined here is important to the
administration of the Plan. Optionee's consent is given freely and is valid as
long as it is needed for administration of the Plan or to comply with applicable
legal requirements. Optionee's failure to consent to the Company's collection,
use, storage and transfer of such personal data may limit Optionee's right to
participate in the Plan. For purposes of this paragraph, the term "Company"
shall be deemed to include Ford Motor Company, Optionee's employer, and any
other affiliate of Ford Motor Company involved in the administration of the
Plan.
 



14.
Optionee acknowledges that the Company is entitled to terminate the Plan
unilaterally, and Optionee hereby waives any right to receive Plan benefits in
the event that the Plan is terminated or Optionee's right to exercise the Option
otherwise terminates under the terms of the Agreement. Optionee further
acknowledges that the Company's grant of the option to Optionee is not an
element of the Optionee's compensation and that the option is awarded in the
Company's discretion. Optionee further acknowledges that receipt of the Option
does not entitle Optionee to any further grants of an Option in the future, and
that the Company does not guarantee that benefits under the Plan will have a
particular value or be granted to Optionee in the future.
 



15.
Notwithstanding any of the other provisions of the Agreement or these terms and
conditions, the Optionee agrees not to exercise the Option or any Stock
Appreciation Right, and that the Company will not be obligated to issue any
shares or deliver any cash pursuant to the Agreement, if the exercise of the
Option or any Stock Appreciation Right or the issuance of such shares or
delivery of such cash would constitute a violation by the Optionee or by the
Company of any provisions of any law or regulation of any governmental
authority. Any determination of the Committee in this connection shall be final
and shall be binding and conclusive for all purposes. The Company shall in no
event be obligated to take any affirmative action in order to cause the exercise
of the Option or any Stock Appreciation Right or the issuance of shares or
delivery of cash pursuant thereto to comply with any law or any regulation of
any governmental authority.
 



16.
Every notice relating to the Agreement shall be in writing and shall be given by
registered mail with return receipt requested. All notices to the Company shall
be addressed to:
 
Smith Barney, Inc.
Ford Service Center
1001 Page Mill Road
Bldg. 4, Suite 101
Palo Alto, CA 94304, USA
 
Phone No.: 877-664-FORD (3673) (U.S.), 212-615-7009 (Non-U.S.),
Fax No.: 650-494-2561

 
All notices by the Company to the Optionee shall be addressed to the current
address of the Optionee as shown on the records of the Company. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to the Optionee at his or her last
designated address shall be effective to bind any other person who shall acquire
rights under the Agreement.
 
17.
Whenever the term Optionee is used in any provision of the Agreement or these
terms and conditions under circumstances such that the provision should
logically apply to any other person or persons designated as a beneficiary
pursuant to the provisions of Article 7 hereof, or to whom the Option and any
Stock Appreciation Right, in accordance with the provisions of Article 7 hereof,
may be transferred, the term Optionee shall be deemed to include such person or
persons.
 



18.
The Agreement has been made in and it and these terms and conditions shall be
construed in accordance with the laws of the State of Michigan.
 